In The
Court of Appeals
For The
First District of Texas
____________
NO. 01-01-00946-CV
____________

DANIEL S. CARTWRIGHT, Appellant

V.

GWYN A. CARTWRIGHT, Appellee



On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 1996-47718



O P I N I O N
	Daniel S. Cartwright, appellant, appeals the trial court's order compelling Daniel S.
Cartwright and Gwyn Cartwright to submit their property dispute to arbitration.  Appellant
contends that this Court has jurisdiction of this interlocutory appeal under section 171.098
of the Texas Civil Practices and Remedies Code.  Section 171.098 provides as follows:  
	(a)	A party may appeal a judgment or decree entered under this chapter or
an order:

		(1)	denying an application to compel arbitration made under Section
171.021;

		(2)	granting an application to stay arbitration made under Section
171.023; 

		(3)	confirming or denying confirmation of an award;

		(4)	modifying or correcting an award; or 

		(5)	vacating an award without directing a rehearing. 

Tex. Civ. Prac. & Rem. Code Ann. § 171.098(a) (Vernon Supp. 2002). 

	The order complained of in this appeal neither denies an application to compel
arbitration nor grants an application to stay arbitration.  Rather, the order is an order to
submit the dispute to an arbitrator who is not the arbitrator named in the parties' agreement
to arbitrate.  
	Chapter 171 does not contain a provision for an interlocutory appeal to complain
about the appointed arbitrator.  Accordingly, we dismiss this appeal for lack of jurisdiction. 
PER CURIAM


Panel consists of Justices Cohen, Wilson, and Nuchia.
Do not publish.  Tex. R. App. P. 47.